DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagai et al., US 2018/0015368.

In Reference to Claims 1, 12, and 15
	Katagai et al. teaches a game control method, a game control device, and a computer-readable recording medium storing a program for executing a game control (Fig. 3 and Par. 82, 89), the program being configured to implement a display control function configured to conduct a control such that a note and an evaluation area indicator that indicates an evaluation area are displayed on a game screen (Fig. 1 and Par. 60 “Judgement Lines”  “JL11-JL15”), and to conduct a control such that at least one selected from the note and the evaluation area indicator is output while moving in a preset direction (Fig. 1 and Par. 61 which teach that the objects move along the lanes in a preset direction); a receiving function configured to receive an input signal of a user (Fig. 3 and Par. 42-43 “input device.” See also Par. 111-112); an evaluation area determining function configured to determine at least one selected from the position of the evaluation area, the shape thereof, and the size thereof on the basis of note characteristic in- formation that is set with regard to each note (Fig. 4 and Par. 100-104 

	In Reference to Claim 2
	Katagai et al. teaches wherein the evaluation area determining function is configured to performing a function of making a determination such that the evaluation area is successively positioned on at least one note displayed on the game screen as a game proceeds, and making a determination such that the evaluation area is positioned to overlap the at least one note (Par. 111-114 Which teaches the input processing and evaluation and Par. 56 which teaches overlap of the note object and judgement line).

	In Reference to Claim 3


	In Reference to Claim 4 and 13
	Katagai et al. teaches wherein the evaluation area determining function is configured to perform a function of confirming whether or not there is a need to change the evaluation area with regard to the note on the basis of note-specific evaluation requirement information that the note characteristic information comprises, and determining at least one selected from the position of a change evaluation area for processing the note, the size thereof, the shape thereof, and a change timepoint according to the result of confirmation (Fig. 4 and Par. 100-104, and Par. 223 as described above. Where examiner considers the judgement line specification information to be “note specific” in that it can be modified as desired by the user to have sufficient granularity to define different judgement line configuration information for each note).

	In Reference to Claim 6


	In Reference to Claim 7
	Katagai et al. teaches wherein the evaluation area determining function is configured to perform a function of making a determination such that, when it is confirmed that there is a need to change the evaluation area, the evaluation area is changed to have the position of the change evaluation area for processing the note, the shape thereof, or the size thereof at a timepoint at which the note is displayed on the game screen or at a timepoint at which the evaluation area indicator of the evaluation area and the note are positioned within a preset range (Fig. 4 Par. 100-104 and Par. 223 where a judgement line adjustment can be made with a timing while the judgement game object is overlapping or onscreen).

	In Reference to Claim 8
	Katagai et al. wherein the evaluation area determining function is configured to perform a function of making a determination such that, when the input signal is received at the timepoint at which the evaluation area indicator of the evaluation area 

	In Reference to Claim 9 and 14
	Katagai et al. teaches wherein the evaluation function is configured to perform, when the evaluation area is changed to the change evaluation area for processing the note, a function of confirming whether or not the note is processed successfully with reference to the change evaluation area (Par. 113-114 where player input is judged relative to the judgement line positioning set via the edit mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katagai et al., US 2018/0015368, further in view of Robertson, US 2007/0087828.

	In Reference to Claim 5

	Robertson teaches a game system whereby a game object size is change by applying a preset ratio (Par. 102 which teaches “doubling” the game area).
	It would be desirable to modify the computer readable medium of Katagai et al. to include modifying size of game objects by preset ratio as taught by Robertson in order to allow the user to make easily understood size adjustments such as making the object twice as large.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer readable medium of Katagai et al. to include modifying size of game objects by preset ratio as taught by Robertson.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katagai et al., US 2018/0015368, further in view of O, US 8,845,432.

In Reference to Claim 10
	Katagai et al. teaches a computer readable medium including an evaluation function as described above in reference to Claim 1. However, Katagai et al. does not explicitly teach the evaluation function is configured to perform a function of confirming that the note is processed successfully when the input signal is received at a timepoint 
	O teaches an electronic rhythm music game which includes wherein the evaluation function is configured to perform a function of confirming that the note is processed successfully when the input signal is received at a timepoint at which the evaluation area indicator of the evaluation area and the note are positioned within a preset first range, and when the input signal is continuously maintained for a pre-determined time inside the change evaluation area (Fig. 17A-17B and Col. 21 line 6 – Col. 22 line 16 which teaches a “long note” whereby a user is required to provide an input with the correct timing and then hold the input for a correct time in order to be judged successful by the game).
	It would be desirable to modify the medium of Katagai et al. to include “long note” inputs as taught by O in order to increase the enjoyment of the user by adding greater variety of note inputs to better match the music of the game and thus the feel of the game. Such as by having “long note” inputs be required in portions of a melody where a musical note is being held.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Katagai et al. to include “long note” inputs as taught by O.

	In Reference to Claim 11
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715